ON APPLICATION FOR REHEARING
Decided July 31, 1935
By BODEY, J.
In the application for rehearing, counsel for defendant in error, Emery Schmidt, *94claim that' the decision of the court heretofore announced strikes at the very foundation of our law pertaining to laches, the Statute of Frauds, equitable maxims and our recording acts. Counsel complain that we have failed to follow the case of Straman, Admr. v Rechtine ct, 58 Oh St, 443. Ac stated in our written opinion-, that case was thoroughly analyzed in Miller v Scott, 23 Oh Ap, page 30. Wo are in accord with the Tatter decision and adhere to our former opinion. It must not be forgotten that the situation presented in the case at bar is one involving a mother, her daughter and her former husband. Equity and the justice of the situation, demand that Emery Schmidt should be protected with his judgment lien and execution and they also require' that Jeanette Priddy should be protected. No burdens are added to Emery Schmidt by the decision announced by the court. We believe that under the facts and circumstances of this case equitable principles have been announced which properly and correctly protect the rights and claims of each of these parties. It is well known that the doctrine of laches does not apply as strongly or as strictly to members of a family as it does to strangers. The facts in the instant case lead us to the conclusion that the doctrine of laches can not avail the defendant in error. The right of subrogation may be based upon an oral contract as well as one in writing. All of the claims advanced by counsel upon this application for rehearing were carefully considered by the court before disposing of the case originally. We are in accord with the holding expressed by the court in its original opinion and we adhere thereto upon this application for rehearing. The application is, therefore, denied.
B'ARNES, PJ, and HORNBECK, J, concur.